Title: To Thomas Jefferson from William Short, 9 June 1801
From: Short, William
To: Jefferson, Thomas


               
                  Dear Sir
                  Paris June the 9th. 1801
               
               I was absent from Paris when Mr Dawson arrived here, but I returned a few days after & had the honor of recieving through him on the 19th. ulto. your letter of March 17th.—I am much indebted to you for the details you were so good as to give me there as to the state of politics, & I can assure you from the bottom of my heart that nothing could give me more solid & real satisfaction than to see the nation reunited in harmony & interest, & to see this so desirable end attained by the endeavours of one in whom I have been so long accustomed to place my hope, my pride & my affections. I feel most sensibly that my long absence from my country & my friends has in no way diminished my love of the one or the other. The idea of being considered a stranger to them is one of the most painful that it would be possible for me to concieve.
               My letters of which you acknowlege the reciept in your last stated that I should embark in the course of this Spring—My intention has always been as expressed at the time of writing—but some incident or other has always occurred to make me postpone—I had thoughts for a moment after Mr Dawson’s arrival to make use of his birth in the vessel in which he came—but I have been prevailed on still to postpone—It would be useless to detail here why I have preferred not to make my voyage to America at this moment.—I shall set out in two or three days for Auvergne where my friend has an estate—& where we mean to spend the summer, taking the waters of Vichy in our way.—I have by no means given up the idea of my return to America, but I will not again fix any time as heretofore—I will only say that it shall not be long first, & it may be even in the fall.—The commissions therefore for Mr. Pougens & for me which you purpose sending this summer will be sure to be in time for me. If they come during my absence I will execute them immediately on my return here which will be in the month of Septembr.—I hope it is entirely useless for me to make any new offers of service—Every commission you give me will on the contrary be a new pleasure, I will not offer you services which you have so many titles to command as well on account of all your former friendship & kindness towards me, as the trouble you have been so good as to take in my affairs; & which I feel the more sensibly as I know how much you must have been engrossed by those of the public superadded to your own, for these last four years. At present it would be out of the question to suppose that you should have any time to spare even for your own affairs, much less for those of another. This circumstance will add to the necessity of my voyage to America & its being not deferred.—I have thought a good deal on the joint power of attorney which you advise my sending to provide against the case of your death—For the present this would save you no trouble, as I hope you will leave whatever may require time or trouble to Mr. Barnes—& in the case you mention I should not be easy to feel my affairs so absolutely at the disposal of a person in the line of Mr B. notwithstanding the full confidence I have in him personally—Such unexpected accidents happen in that line, often independent of the conduct of the person himself, that it seems to me that although it be best to employ persons in business for the regularity & execution of details, it is not always the safest to place the principal as well as accessories in that way. I should prefer therefore if it could be done, giving a power of attorney with a survivorship, making the survivor some friend not in the precise line of Mr B.—I do not recollect any example of such a power of attorney, but I see nothing repugnant in it & suppose it might be given—If there should be any obstacle to this, I should prefer unless you should still desire the joint power, that things should remain as at present until my arrival.
               You were so good as to authorize me by your letter of May. 1. 98. to send you the vouchers of my accts. with the U.S. if any trusty person should be going over.—I had frequently written as I mentioned to you, to the Sec. of State to have the authority of the department for so doing, without having any answer on that head—I purposed therefore carrying these vouchers myself, as I have no copies of them & as their loss would be irreparable. I always supposed the delay would not be very great, & I still expect that would be the case—but having been already so often disappointed, & a good & safe conveyance presenting itself at present by Mr Purviance, who goes charged with official despatches for Government by the Maryland frigate, I have determined to forward them by him inclosed to you—& the more so as the conveyance by this frigate will probably be more safe than by any vessel that I shall be able to find for my own passage.—These vouchers are so classed that they may be readily recurred to, those of each acct. (sent from time to time heretofore) being put in regular order & placed together in the packet now addressed to you.—The accts. themselves having been already recieved at the department of State as low down as Oct. 31. 95. are not here added—The acct. sent begins with that date, & concludes with my recieving my letters of recreance & leave to return thus closing finally my acct. with the U.S.—I will here make a few observations on these accts. which may perhaps be necessary, as I shall not be on the spot to make them myself & I hope you will pardon my taking the liberty to trouble you with them.—My two first accts. sent were, that ending Sep. 24. 89. as your Secretary, & that from that date to July 1. 90. as Chargé des affaires—These required no vouchers, & no observation is necessary except with respect to one article in the last—This is the article of 1500.₶ which was stolen & carried off by Nominy—I beg leave to refer to what I then wrote you respecting it—You will recollect that the sum wch. I had to pay for articles purchased for the U.S. was the cause of my sending for so large an amt. &c.—I sent a person who had been long used in such cases, & there was therefore no neglect on my part—A small part of this sum only would have been applied to my use; it is impossible for me to say what part—Under the circumstances of the case I thought then & still think that it would not be just for the U.S. to make me support the loss—I have therefore charged it to them in my acct. sent to the Department of State at that time.—If necessary I may add that at the time when this took place I recieved only at the rate of 3000. dol. a year & therefore was less able to support such a loss & moreover did not recieve any kind of outfit as Chargé des affaires—& being obliged to lodge in an hotel garni, owing to my having no house & being unsettled here, I paid whilst Chargé des affaires from the time of my quitting the grillé de Chaillot, exactly the same price which Mr Morris my successor paid for his houserent—If as I have some reason to believe (although I am not fully informed) on the final settlement of Mr Carmichael’s acct.—the allowance of 4500 dol. was made to retrograde & count from his first appointment or anterior to the 1st. of July 90.—then I think I may have a right to claim the same, & shall claim that the same favor be allowed me—I shall take it as a particular favor if you will let me know what was done as to Mr Carmichael.—My third acct. is from July 1. 90. to July 1. 91.—This comprehends among other things my first mission to Amsterdam on acct. of the loans.—It was necessary to have a carriage for the journey & I applied to that purpose one wch. I had & which I charged at 1200.₶—It could not have been procured on more advantageous terms in any other way—there is of course no voucher for this article other than my charge—I do not find the rect. of the Sellier for the price of the carriage at the time I purchased it of him.—The next & only article requiring any observation, is that for my tavern expences at Amsterdam during my first mission there—not knowing at that time that these tavern expences would be repaid to me, I did not keep the rects. of the tavern—they are therefore only taken from my acct. book—however as I have the rects. of the same tavern during my second mission there, & which are included in my following acct—they will shew by a comparison that my charge for the first mission was in the same proportion, & therefore just.—Besides as a general remark I would wish that a comparison should be made between the amt. of my expences, charged to the public during my several missions extra, & the expences charged by their other agents employed in the same way—From what I have seen of their manner of living in different countries & on different occasions, I fancy there would be a very extraordinary difference found, in the amt. of our respective accts.—I do not make this remark with a view to blame the manner of living of any one, but merely that it may be seen that mine has been calculated with a view to strict & proper economy whilst at public expence.
               With respect to the other succeeding accts. I do not recollect any observation that will be necessary—I think the papers & vouchers will sufficiently explain themselves. As to the famous article of the 9000 dollars, & which was carried to the Cr. of the U.S. in my acct. sent from Madrid, in the sum of 22500. florins I leave it still to their Cr.—& to stand against the recovery which you had begun to make on that acct.—& wch. you expected to complete from the Dept. of State.—There is no occasion therefore to touch on this article here—One more observation with respect to my last & final acct. now sent & I have done.—This observation is rendered proper in consequence of a paragraph in one of my letters from Spain in the spring of 95.—It was in a moment of ill humour (& I believe the Government then would have agreed that I had a right to be piqued) when I had determined to quit the public service immediately bon gré mal gré, & I wrote accordingly to the Sec. of State to take his measures for supplying my place as I shd. consider myself no longer in public service on leaving Madrid.—After Mr Pinkney’s arrival there & bringing me letters with certain explanations, & my recieving the congé I had asked to go & pass some time in France, & on the desire of Government that I should assist him &c. I viewed the subject in a calmer manner—& determined, though I persisted in my resignation, to proceed in the regular way—& therefore consider myself in the public service until I should recieve the President’s leave to withdraw from it, & act accordingly—I waited at Madrid the whole time of Mr Pinckney’s negotiation, aided him wherever he required it, & acted in every way, without regard to my own feelings, conformably to what I concieved to be the wishes of Government.—I wrote from Madrid to the Sec. of State Oct. 15th. 95. to explain this whole affair & the footing on which I should consider myself—& obliging myself to wait & recieve the President’s leave, informing him at the same time that I should consider myself consequently entitled to my salary until then—but that in consequence of the paragraph mentioned (paragraph was in my letter of June) I should suspend drawing for that part of my salary until I should hear from him—I mentioned also that if it was required by the President I would make allowance to my locum tenens that he had authorized me to name, for house rent or any other addition.—I have never heard from the Sec. of State on any of these subjects—& from excess of scruple, I have allowed this paragraph of my letter of June 2. 95. to give me this trouble—I have suspended drawing for this part of my salary & leaving it to the final settlement of my acct.—This is an embarrassment which is altogether of my own making—If it were to go over again I should have no difficulty in having drawn at the time for my salary as it occurred—For it is evident, that without the paragraph in my letter of June 2. there could have been no difficulty on the subject, & as evident that such an expression should not be construed to my injury, as I afterwards recalled it, & followed the regular mode of withdrawing myself from the public service, conformably to my letter of Oct. 15. 95.—I desire therefore that the expression in question should be considered as non avenue, & that my right to my salary may stand on its own merits, as if my letter of June had not been written.—As I have not drawn for the balance which is thus due me on the final settlement of my acct., I will thank you to have it recd. & employed for me, either in the purchase of public funds, or the purchase of lands, as you may judge best.—
               Mr. J. B. Cutting has never repaid me the sum which I advanced him in 91. on account of our impressed sailors—it was thirty odd pounds stlg.—& charged to me by the V. Staphorsts & Hubbard who furnished the bill for Mr Cutting, at 430. florins—It was contrary to my intention that this charge should have been made to me, but before I knew it was done a considerable time had elapsed & it was too late to remedy it—It happened thus—Mr Cutting informed me from London of the distresses of our seamen & his want of funds to aid them & desired this advance—I was authorized as you know to make advances for distressed seamen—I desired our bankers therefore to have this advance made by their correspondent in London to Mr Cutting,—They found it more convenient that one house should do this—The house of V. Staphorst wrote to their correspondent & charged it to me in my private capacity, instead of charging it to the U.S.—When I knew this, it was too late to correct it—& the date was passed in wch. it should have entered into my acct. with the U.S. in regular order—& besides Mr Cutting promised to repay, so that it would have been possible to have avoided its entering into the acct.—I regret now having not placed it in my acct. with the U.S. as an article of charge, for it appears I shall never be repaid by Mr Cutting—If any thing can be done in this with Mr Cutting, I shall be much obliged to you to direct it to be done—if not, to consider whether I should not charge it to the U.S.
               As yet no later publication of the Connaissance des tems has taken place—you shall be furnished with them regularly—the additional part of the year 1800—it has been impossible to procure, & the reimpression of it has not as yet taken place—Pougens however expects it will—& you may count on having it then.
               Since my letter of Dec. 9th. which you have recd. I have only written to you on the 19th. of April by the Cartel Benj. Franklin—The first of these was by Mr Skipwiths particular desire who thought at that time that my recommendation on a subject relative to our foreign relations would have decisive weight with you. It was ascertained in his mind that you would be named to take the President’s chair—& he concieved that even if the appointment should be made prior to the 4th. of March that it would be left to you.—I learn with great pleasure from him that you purpose nominating him & I always supposed that if his desire to resume his functions were known to you, that there would be no occasion of any recommendation from me.
               Mr. Dawson mentioned to me incidentally yesterday that you had desired him if he should find an occasion in conversation to state to me certain considerations relative to foreign appointments in the case of long absence & that I could not doubt of your friendship for & confidence in me.—There was very little said on this occasion as I did not chuse to push the matter by questions, from a kind of delicacy natural in such a case, & particularly as your letter had passed it over in a total silence. Mr. Dawson must have seen from our conversation (what neither he or any body could have ever doubted) the high price I put on your good opinion & your friendship.—I can by no means desire or expect that it should induce you to prefer me to any other more capable of serving the public & advancing their interests.—In all my former letters I remained silent until the report came here & until the public papers & private letters from America, designated me as the person of your confidence & choice. It would be idle prudery in me to dissemble that every mark of your confidence & this in particular would have given me an honest heartfelt satisfaction, & been a full indemnity for the injustice, passe droits & negligence which I have formerly experienced—It would have been the more complete as it would have cured an evil of which I had no idea until I experienced it—the pain of appearing a stranger to one’s country—After all individual pain is of no consideration, where it is question of the public advantage—I regret that you had not seen Mr Gerry—I think he went from here fully persuaded of the necessity of understanding the language in order to do business here—It may be demonstrated in my opinion that the XY.Z affair would never have been thought of if those gentlemen had understood the language & been acquainted with the usages of the country—Mr Gerry told me more than once whilst he was leaving this country, that there did not remain the smallest doubt in his mind, that if I had been joined with him, that we should have done the business on which they were sent, to the satisfaction of the U.S.—I avoid saying more on this subject, lest you should add “Vous etes orfevre M. Josse.”
               When I began this letter it was my intention that it should have been much shorter—being persuaded you will hardly find time for such lengthy epistles—I always feel at the end that they are extended far beyond what I could wish.—Be so good as to accept assurances of the sentiments with which I have the honor to be Dear Sir, your affectionate friend & obedient servant
               
                  
                     W: Short
                  
               
               
                  P.S. I inclose you a letter from the Cardinal Dugnani, which he sent by Mr Dolomieu, who on his return from his captivity in Sicily brought it & gave it to me here—I inclose you also two other letters for my brother & Mr Barnes wch. I beg the favor of you to distribute—The Abbé Rochon who now resides at Brest as astronomer of the Marine begs me to recall him to your remembrance & to assure you of his constant attachment—During the revolution he has taken a wife—he says it was merely to save her life—she is said to be an handsome woman—he has had one child by her—She was in prison & exposed to the Guillotine—a Representant du peuple—gave her liberty on the condition of the Abbé Rochon marrying her.
               
            